UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:July 31 Date of reporting period:April 30, 2014 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund April 30, 2014 Value Shares (note 2) Investment companies - 65.05% Alternatives - 5.77% ASG Global Alternatives Fund $ 1,951,899 Franklin Templeton Hard Currency Fund * Sprott Physical Gold Trust * Equity - 31.79% Calamos Market Neutral Income Fund Gateway Fund Graphite Enterprise Trust plc HarbourVest Global Private Equity Ltd (a) * Henderson Global Equity Income Fund (b) Henderson Global Technology Fund (b) * iShares High Dividend Equity Fund iShares MSCI EAFE Minimum Volatility Index Fund iShares MSCI Emerging Markets Minimum Volatility ETF iShares Russell 1000 Value ETF iShares Russell 2000 Value ETF PowerShares International Dividend Achievers Portfolio SPDR S&P rust Vanguard Dividend Appreciation ETF Fixed income - 27.49% Henderson Strategic Income Fund (b) Henderson Unconstrained Bond Fund (b) iShares Global High Yield Corporate Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares TIPS Bond ETF MSIF Multi-Asset Portfolio PIMCO Enhanced Short Maturity ETF PowerShares Senior Loan Portfolio Total investment companies (Cost $45,128,337) Short-term investment - 33.88% Fidelity Institutional Treasury Portfolio (c) Total short-term investment (Cost $25,197,795) Total investments - 98.93% (Cost $70,326,132) Financial Derivative Instruments (d) – 0.19% Net other assets and liabilities – 0.88% Total net assets – 100.00% $ 74,364,459 * Non-income producing security (a) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (b) Affiliated holding, see notes to portfolio of investments for further information. (c) This short-term investment has beensegregatedfor open futures contracts and forward foreign currency contracts at April 30, 2014. ETF Exchange-traded fund See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund April 30, 2014 (continued) (d) Financial Derivative Instruments Exchange-Traded or Centrally-Cleared Financial Derivative Instruments The Fund held the following open futures contracts at April 30, 2014: Current Unrealized Number of Expiration notional appreciation/ contracts date value (depreciation) EURO STOXX 50 Index (Long) 96 6/20/14 $ 4,188,685 $ 181,132 FTSE 100 Index (Long) 50 6/20/14 Nikkei 225 Index (Long) 35 6/12/14 Total $ 172,996 Over-the-Counter Financial Derivative Instruments The Fund held the following open forward foreign currency contracts at April 30, 2014: Local Current Unrealized Value amount notional appreciation/ Counterparty date (000's) value (depreciation) British Pound (Short) State Street Bank, London 5/20/14 $ 3,207,506 $ (37,386) Euro (Short) State Street Bank, London 5/20/14 Japanese Yen (Long) State Street Bank, London 5/20/14 Total $ (30,072) Total Financial Derivative Instruments $ 142,924 See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund April 30, 2014 (continued) Fair Value Measurements The following table summarizes the Fund’s investments that are measured at fair value by level within the fair value hierarchy at April 30, 2014: Quoted prices in active Significant markets for other Significant identical observable unobservable assets inputs inputs Description (level 1) (level 2) (level 3) Total Assets Investment Companies $ $
